                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                          EASTERN DIVISION

United States of America

     v.                                     2:17-cr-54-11

Chevez M. Stanley

                                    ORDER
     There being no objections, the court hereby adopts the Report
and Recommendation of the magistrate judge (Doc. 434) that the
defendant’s guilty pleas be accepted.              The court accepts the
defendant’s   pleas   of   guilty   to   Counts    1,   16   and   17   of   the
superseding indictment, and he is hereby adjudged guilty on those
counts.


Date: May 28, 2019                   s\James L. Graham
                               James L. Graham
                               United States District Judge
